Citation Nr: 1100608	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-09 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a major depressive disorder, posttraumatic 
stress disorder (PTSD), psychoneurosis, a mood disorder, and 
anxiety, and to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1966 to November 
1968.

This matter arises before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In September 2009, the Veteran testified at a Travel Board 
hearing in front of the undersigned Acting Veterans Law Judge.  
The Veteran also testified at a formal hearing in front of a 
decision review officer at the St. Louis RO in August 2007.  The 
transcripts of these hearings have been reviewed and are 
associated with the claims file.

The Veteran had filed claims of entitlement to service connection 
for left leg radiculopathy, nocturia, and hypertension.  However, 
in September 2009, he submitted a statement in which he withdrew 
"all appeals except service connection for major depressive 
disorder."  Therefore, the only claim on appeal before the Board 
is entitlement to service connection for an acquired psychiatric 
disorder, which is addressed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim.

The Veteran's claim on appeal was previously characterized as a 
claim of service connection for major depressive disorder, to 
include as secondary to service-connected diabetes mellitus.  
However, while this issue was on appeal, the United States Court 
of Appeals for Veterans Claims (Court) addressed a case involving 
the scope of filed claims.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  The Court held that a claim is not limited to the 
diagnosis identified by the Veteran.  More precisely, a claim is 
for a disability that may reasonably be encompassed by several 
factors including: (1) the claimant's description of the claim; 
(2) the symptoms the claimant describes; and (3) the information 
the claimant submits or that VA obtains in support of the claim.  

A review of the claims file shows that the Veteran has been 
variously diagnosed as having a major depressive disorder, a 
history of PTSD, signs of PTSD, psychoneurosis, and anxiety.  The 
Board therefore finds that the Veteran's claim is not limited 
solely to major depressive disorder.  Instead, the claim is 
properly characterized broadly as a claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include a major depressive disorder, PTSD, psychoneurosis, a mood 
disorder, and anxiety.  Therefore, the claim must be remanded to 
obtain a new VA examination which specifically identifies all of 
the psychiatric diagnoses the Veteran currently has and the 
etiology of each.

Additionally, as the record indicates that the Veteran may carry 
a diagnosis of PTSD (the January 2005 VA treatment record states 
that a discussion regarding the Veteran's term of service in 
Vietnam showed that he had some PTSD symptoms) the claim should 
be developed as a PTSD claim, to include specifically inquiring 
as to the Veteran's alleged stressors.  Therefore, on remand, the 
agency of original jurisdiction (AOJ) must develop and adjudicate 
this claim as a claim for PTSD.  In doing so, the AOJ must apply 
the revised PTSD regulations that went into effect on July 13, 
2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  

The February 2007 VA examination report reflects that the 
examiner addressed the etiology of the Veteran's major depressive 
disorder; however, the Board finds this examination report 
inadequate for the reasons explained below.  See generally Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
provides an examination in a service connection claim, the 
examination must be adequate).  Inadequate medical examinations 
include examinations that contain only data and conclusions, do 
not provide an etiological opinion, are not based upon a review 
of medical records, or provide unsupported conclusions.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr, 21 Vet. 
App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

First, the February 2007 VA examiner stated that it is less 
likely than not that the Veteran's major depressive disorder was 
associated with his time in the military, but the examiner did 
not provide any supporting rationale for this opinion.  

Second, the examiner noted that he did not believe that the 
Veteran's diabetes mellitus caused his depression, but he did not 
address whether or not the Veteran's diabetes mellitus has 
aggravated the Veteran's depression.  The Veteran testified at 
his September 2009 Board hearing that he believes his diabetes 
mellitus either caused or aggravated his psychiatric disability.  
38 C.F.R. § 3.310 permits service connection not only for 
disability caused by service- connected disability, but for the 
degree of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  38 
C.F.R. § 3.310 (2010); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Third, the Veteran's November 1968 discharge examination report 
shows that he marked "yes" when asked if experienced depression 
or excessive worry, and a compensation and pension examiner noted 
in March 1973 that the Veteran was subject to mortar and 
artillery fire in service and experienced a "rising tension and 
anxiety" that persisted after his discharge; however, the 
February 2007 examiner made no mention of either of these 
indications of symptomatology in service when providing his 
etiology opinion.

For all of these reasons, the Board finds that the February 2007 
VA examination report is inadequate.  This claim must be remanded 
to the AOJ to obtain a new VA examination which takes into 
consideration the relevant evidence of record, to include any 
indications of psychiatric symptomatology during service, that 
provides an opinion that addresses aggravation of the Veteran's 
psychiatric disability as well as causation, and that articulates 
a rationale for all opinions provided.

While this appeal is in remand status, the AOJ should ensure that 
the Veteran has received complete notice as required by the 
Veterans Claims Assistance Act of 2000 (VCAA) and the Court's 
ruling in Dingess/Hartman v. Nicholson.  Finally, the AMC should 
also obtain the Veteran's recent VA treatment records to ensure 
the evidence is current.

Accordingly, the case is REMANDED for the following action:

1.	Review the claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, ensure that the notification 
requirements and development procedures 
contained in the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), are fully met.

2.	Obtain the Veteran's treatment records 
from the VA Medical Centers in Poplar 
Bluff and St. Louis, Missouri, dated from 
July 2008 to the present.

3.	The AOJ should adjudicate this claim as a 
claim for a psychiatric disability to 
include PTSD and any other psychiatric 
diagnoses.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In adjudicating the 
PTSD claim, the AOJ must elicit 
information from the Veteran on his in-
service PTSD stressors, if any, and should 
apply the revised PTSD regulations that 
went into effect on July 13, 2010.  See 75 
Fed. Reg. 39843 (July 13, 2010).  

4.	The AOJ should arrange for the Veteran to 
undergo a VA examination from a 
psychologist or a psychiatrist.  The 
claims folders must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should indicate on the report that it has 
been reviewed.  Appropriate testing deemed 
necessary by the examiner should be 
accomplished.

i.	The examiner should be asked to 
identify all current psychiatric 
diagnoses for the Veteran, if any.  
For each psychiatric disability 
diagnosed, the examiner should 
determine if it is at least as likely 
as not (a degree of probability of 50 
percent or higher) that the Veteran's 
current psychiatric disability is 
etiologically related to his period 
of active duty service.  The examiner 
should also address if it is at least 
as likely as not that any current 
psychiatric disability was caused or 
aggravated by the Veteran's service-
connected diabetes mellitus.

ii.	If PTSD is diagnosed in accordance 
with DSM-IV, the examiner should 
indicate whether there is a link 
between the current symptomatology 
and one or more of the in-service 
stressors described by the Veteran 
and found sufficient to produce PTSD 
by the examiner.  

iii.	Any opinion provided must include an 
explanation of the basis for the 
opinion.  If any of the above 
requested opinions cannot be provided 
without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  

5.	Thereafter, the Veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


